Title: To Thomas Jefferson from Meriwether Lewis, 26 March 1804
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Dear Sir,
            St. Louis March 26th. 1804.
          
          I send you herewith inclosed, some slips of the Osages Plums, and Apples. I fear the season is too far advanced for their success. had I earlyer learnt that these fruits were in the neighbourhood, they would have been forwarded at a more proper time. I would thank you to send a part of them to Messrs. John Mason, & William Hamilton. should they not succeed, Mr. Charles Gratiot, a gentleman of this place, has promised me that he would with pleasure attend to the orders of yourself, or any of my acquaintancies who may think proper to write him on the subject. Mr. Gratiot can obtain the young plants at the proper season, and send them very readily to Mr. Trist if requested to do so. I obtained the cuttings, now sent you, from the garden of Mr. Peter Choteau, who resided the greater portion of his time for many years with the Osage nation. it is from this gentleman, that I obtained the information I possess with respect to these fruits.—
          The Osage’s Plum appears to be a native of the country bordering on the vilages of that nation, situated on the Osage river, a south branch of the Missouri, about two hundred and sixty miles west from St. Louis. the shrub, which produces this fruit is remakably small, seldom rising to a greater hight than five feet; it is much branced, and the smaller boughs are armed with long thorn-like or pinated twigs; in their native state they grow very thickly together, and I think from their appearance, might with a little attention, be made to form an ornimental and usefull hedg. they produce their fruit every year, and generally in great abundance. the fruit is a large oval plum, of a pale yellow colour and exquisite flavor. with other fruits of this family it’s matrix is comparitively small; it comes to maturity about the begining of July, and continues to ripen in succession on the same plant untill the 20th. or last of that month.—
          The Osage Apple is a native of the interior of the continent of North America, and is perhaps a nondiscript production; the information I have obtained with respect to it is not so minute as I could wish, nor such as will enable me to discribe it in a satisfactory manner. Mr. Peter Coteau, who first introduced this tree in the neighbourhood of St. Louis about five years since, informed me, that he obtained the young plants at the great Osage vilage from an Indian of that nation, who said he procured them about three hundred miles west of that place. the general contour of this tree, is very much that of the black haw, common to most parts of the U States, with these diferences however, that the bark is of a lighter colour, less branced, and arrives to a larger size, somtimes rising to the hight of thirty feet. it’s smaller branches are armed with many single, long, & sharp, pinated thorns. the particular form of the leaf or flower I have been unable to learn. so much do the savages esteem the wood of this tree, for the purpose of making their bows, that they travel many hundred miles in quest of it. The particulars with respect to the fruit, is taken principally from the Indian discription; my informant never having seen but one specimen of it, which was not fully ripe, and much shrivled and mutilated before he saw it. the Indians give an extravigant account of the exquisite odour of this fruit when it has obtained maturity, which takes place the latter end of summer, or the begining of Autumn. they state, that at this season they can always tell by the scent of the fruit when they arrive in the neighbourhod of the tree, and usually take advantage of this season to obtain the wood; as it appears not be a very abundant growth, even in the country where it is to be found. an opinion prevails among the Osages, that the fruit is poisonous, tho’ they acknowledge that they have never tasted it; they say that many anamals feed on it, and among others, a large species of Hare† which abounds in that country. This fruit is the size of the largest orange, of a globular form, and a fine orange colour. the pulp is contained in a number of conacal pustules, covered with a smooth membranous rind, having their smaller extremities attatched to the matrix, from which, they project in every direction, in such manner, as to form a compact figure. the form and consistancy of the matrix, and germ, I have not been able to learn.—the trees which are in the possession of Mr. Choteau have as yet produced neither flowers nor fruit.—
          
          †From the discription of this anamal, it is in point of colour, figure, and habbits very much the same species with the European Hare, and is as large, if not larger than that anamal. this large hare of America, is found on the upper part of the Arkansas River, and in the country lying from thence South, and West, to the mountains which seperate us from New Mexico, it is said to be remakably fleet, and hard to be overtaken on horseback even in their open plains.—
          
          I have the honour to be with sincere esteem Your Obt. Servt.
          
            Meriwether Lewis.
            Capt. 1st. U.S. Regt. Infty.
          
        